Fourth Court of Appeals
                                San Antonio, Texas
                                       April 2, 2014

                                   No. 04-14-00106-CR

                           EX PARTE Otto Ray KIETZMAN,

          From the Criminal District Court, Magistrate Court, Bexar County, Texas
                               Trial Court No. 2013W0631
                      Honorable Andrew Carruthers, Judge Presiding

                                         ORDER

     In accordance with this Court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on April 2, 2014.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk